DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/30/2021 has been entered.  Claim 7 has been amended. Claims 1-6 and 14-15 were previously withdrawn. Accordingly, claims 1-15 are currently pending in the application.  
Applicant's amendments to the claim 7 have overcome the 103 rejections in view of Childers (W0-2016080993-A1 - of record) in view of Gaus (WO-0124988-A1 - of record) previously set forth in the Office Action mailed 12/31/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Niraj (Nick) Patel on 06/16/2021.
The application has been amended as follows: 
Claims 1-6 (Cancelled).
Claims 14-15 (Cancelled).

Reasons for Allowance
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a 3D printing system as instantly claimed is that while the prior art Childers (WO-2016080993-A1 - of record) in view of Gaus (WO-0124988-A1 - of record) teaches a light source to expose a sinterable material and a coalescent dispersion deposited thereon to fuse the sinterable material where the coalescent dispersion is deposited, wherein the light source includes a reflector assembly including a single reflector having at least two elliptical-shaped reflector cavities each with a respective focus point, and the shape of the single reflector includes two partial elliptical-shaped reflector surfaces having mirror-asymmetric profiles on each end of the single reflector each having a first side extending to a distal end and the first side longer than an opposite second side, it does not teach or suggest wherein any remaining elliptical-shaped reflector cavities have a first side and a second side the same length as the opposite second sides of the two partial elliptical-shaped reflector cavities.
 Claims 8-13 are allowed because the claims are dependent upon allowable independent claim 1.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hickerson (US 2005/0208168). Hickerson teaches the reflector 230 possesses a substantially elliptical cross section for purposes of optimizing the concentration of energy from the heat source 330 ([0031]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                              

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743